Monks, J.
Appellant and appellees, except Crane & Anderson, compromised an action in which they were plaintiffs, and Crane & Anderson, as their attorneys, received the sum of $7,000 in settlement of said action. There was a dispute between said plaintiffs as to how much of said sum each should receive. Appellant brought this action to recover $1,750, one-fourth of said sum of $7,000. Answers were filed by appellees and also a cross-complaint by three of appellees, in which they demanded $7,000. Answers were filed to the cross-complaint, the cause was tried by the court and a special finding made and conclusions of law stated in favor of appellant for $118.48, and in favor of each of appellees for amounts, none of which exceeded the sum of $2,116.48.
Judgment was rendered, over appellant’s motion for a new trial, on the special finding.
Appellant, at the proper time, excepted to the conclusions of law. No cross-errors are assigned. The action by appellant was for money only within the meaning of section 1336, R. S. 1894, acts 1891, p. 29, defining the *149jurisdiction of the Appellate Court. The amount in controversy, on appeal, is the difference between the amount demanded, $1,750, and the amount of appellant’s recovery of $118.48, which is less than $3,500.
Filed May 2, 1895.
The jurisdiction is therefore in the Appellate Court. This cause is transferred to the Appellate Court.